t c no united_states tax_court kelly sue tipton petitioner and darren l darilek intervenor v commissioner of internal revenue respondent docket no filed date p petitioned this court for redetermination of a deficiency subsequently during a conference with r’s appeals_office p requested relief from joint_and_several_liability pursuant to sec_6015 i r c pursuant to rule a tax_court rules_of_practice and procedure r notified i of p’s request for sec_6015 i r c relief and of i’s right to intervene i filed a notice of intervention i was sent a notice of trial by the court and was also notified by r that r would afford p complete sec_6015 i r c relief if i failed to appear at trial i failed to appear at trial and r filed a motion to dismiss i for failure to prosecute held i who was sent notice of trial but failed to appear at the trial of the case in which he intervened has failed properly to prosecute any claims or defenses he may have and accordingly those claims and defenses may be dismissed consequently r’s motion will be granted kelly sue tipton pro_se darren l darilek pro_se jennifer k martwick for respondent opinion wells judge the instant case is before the court on respondent’s motion to dismiss darren l darilek intervenor for failure properly to prosecute unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background petitioner and intervenor filed a joint tax_return for taxable_year and divorced in on date respondent issued a notice_of_deficiency determining a deficiency of dollar_figure in petitioner and intervenor’s federal_income_tax for taxable_year petitioner timely petitioned this court for a redetermination of the deficiency during her appeals_conference petitioner requested relief from joint_and_several_liability pursuant to sec_6015 sec_6015 relief on date as required by rule a respondent notified intervenor of petitioner’s request for sec_6015 relief and of intervenor’s right to intervene on date intervenor timely filed a notice of intervention with this court in which he stated that he wished to intervene on date the court ordered that the caption of the instant case be amended to add intervenor’s name as a party and that the clerk of the court serve on intervenor notice of trial scheduled for date in atlanta georgia on date respondent sent intervenor a letter explaining that petitioner would be afforded complete sec_6015 relief if intervenor failed to appear at trial the letter asked intervenor to notify respondent whether intervenor planned to appear at the court’s date trial session in atlanta georgia intervenor did not contact respondent and did not appear at trial at trial respondent made the instant motion to dismiss intervenor for failure properly to prosecute respondent and petitioner seek to file a proposed decision stipulated by respondent and petitioner but not signed by intervenor that would grant sec_6015 relief to petitioner discussion where a spouse has sought relief from joint_and_several_liability pursuant to sec_6015 or c requesting spouse sec_6015 provides the other spouse who signed the return nonrequesting spouse a right of intervention 114_tc_354 rule a provides that the commissioner must serve the nonrequesting spouse within days of the petition for sec_6015 relief with notice of the requesting spouse’s petition for sec_6015 relief and that the nonrequesting spouse has a right to intervene in the case by filing a notice of intervention with the tax_court see also 115_tc_118 holding that the nonrequesting spouse is entitled to notice and if not already a party an opportunity to intervene to challenge the propriety of relieving the requesting spouse of liability in corson v commissioner supra the taxpayers mr and mrs corson filed a joint petition for redetermination with this court mrs corson later amended the petition to assert a claim for sec_6015 relief id pincite mrs corson and the commissioner subsequently entered a stipulation in which mrs corson conceded liability for the deficiency but preserved her right to pursue her claim for sec_6015 relief mr corson and the commissioner signed a similar stipulation settling all the issues pertaining to mr corson’s tax_liability for the year in issue id pincite after the first two stipulations had been entered mrs corson and the commissioner executed a third stipulation granting mrs corson complete sec_6015 relief when mr corson refused to sign a stipulated decision based on the stipulation granting mrs corson complete sec_6015 relief the commissioner filed a motion for entry of decision in denying the commissioner’s motion for entry of decision we held that the nonrequesting spouse should be afforded an opportunity to litigate the commissioner’s decision to grant sec_6015 relief to the requesting spouse id pincite corson however did not involve the issue of the nonrequesting spouse’s failure to appear at trial to contest whether the requesting spouse should be granted sec_6015 relief by intervening the intervenor becomes a party king v commissioner supra the intervening party is not granted rights or immunities superior to those of the other parties may not enlarge the issues or alter the nature of the proceeding and must abide by the court’s rules see 321_us_489 stating that an intervening party does not have rights superior to those of the other parties and may not enlarge the issues or alter the nature of the proceeding rule b states that for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient the court may dismiss a case at any time and enter a decision against the petitioner the court may also dismiss a case for lack of prosecution if a petitioner inexcusably fails to appear 1in the instant case it is not necessary to enumerate and comment upon all of the rights that are available to an intervening party in a case involving sec_6015 for present purposes it is sufficient to note that those rights whatever they may be are not greater than the rights of the other parties to the action at trial and does not otherwise participate in the resolution of his claim rule a 97_tc_113 additionally rule d states that a decision rendered upon a default or in consequence of a dismissal other than a dismissal for lack of jurisdiction shall operate as an adjudication on the merits however rule b and d does not mention intervenors and the court does not enter a decision in respect of an intervening nonrequesting spouse rather the decision that is entered with respect to sec_6015 relief is one either granting or denying relief from joint liability to the requesting spouse a nonrequesting spouse is given the right under sec_6015 to intervene in stand-alone actions involving sec_6015 relief 123_tc_135 rule a corson v commissioner supra and king v commissioner supra grant a nonrequesting spouse the right to intervene as a party and to litigate whether the commissioner should grant sec_6015 relief to a requesting spouse in a deficiency_suit as noted above a nonrequesting spouse who intervenes as a party does not have rights superior to those of other parties and is subject_to the court’s rules accordingly an intervenor who properly has been notified of trial has no immunity from dismissal for failure to appear in court when the case is called for trial although rule b and d does not explicitly mention intervenors rule a provides that where in any instance there is no applicable rule_of procedure the court may prescribe the procedure giving particular weight to the federal rules of civil procedure to the extent that they are suitably adaptable to govern the matter at hand rule b of the federal rules of civil procedure provides that a court may dismiss a plaintiff for failure to prosecute a court’s authority to dismiss for failure to prosecute is not limited to plaintiffs but extends to intervening parties see eg scottsdale ins co v educ mgmt inc no civ a e d la date holding that certain intervening parties were properly dismissed for failure to prosecute their claims where they failed to appear at properly noticed depositions at the call of the instant case from the court’s date trial session calendar in atlanta georgia respondent presented the court with a proposed decision stipulated by petitioner and respondent but not signed by intervenor that would grant petitioner complete sec_6015 relief if intervenor did not agree with the proposed decision stipulated by respondent and petitioner he had the right not to sign it see 114_tc_354 but he does not have 2we note that the power to dismiss for failure to prosecute is an inherent power of a court 370_us_626 immunity from dismissal for failing to appear at trial and properly prosecute any claims or defenses he may have after he was properly given notice of the trial despite being sent notice from the court and from respondent that trial was scheduled for date in atlanta georgia intervenor failed to appear for his day in court to protect whatever rights he had to intervene accordingly intervenor has failed properly to prosecute any claims or defenses he may have and those claims or defenses may be dismissed consequently we will grant respondent’s motion to dismiss for failure properly to prosecute additionally we will file the proposed stipulated decision signed by petitioner and respondent as a stipulation of settled issues between petitioner and respondent and enter a decision in accordance with that stipulation to reflect the foregoing an appropriate order and decision will be entered
